               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 VINCENT DARNELL COSEY,

                      Petitioner,
                                                   Case No. 18-CV-2001-JPS
 v.

 WILLIAM J. POLLARD,
                                                                    ORDER
                      Respondent.


       On December 20, 2018, Magistrate Judge Nancy Joseph issued a

recommendation to this Court that this action be dismissed without

prejudice for want of jurisdiction, and that Petitioner be denied a certificate

of appealability. (Docket #7). Magistrate Joseph’s recommendation was

based on the fact that this action is Petitioner’s second federal habeas

petition, but he has not received the required authorization for such a filing

from the Seventh Circuit Court of Appeals. Id.; 28 U.S.C. § 2255(b)(3)(A).

Indeed, Petitioner recognized the need for authorization because he filed a

motion to allow the instant petition. (Docket #2). The time for objecting to

the magistrate’s recommendation has passed and none has been received.

See Fed. R. Civ. P. 72; Gen. L. R. 72(c). The Court has considered the

recommendation and, in light of its agreement with Magistrate Joseph’s

analysis and without objection from Petitioner, will adopt it. This action

will be dismissed and Petitioner’s motion for leave to proceed on a second

habeas petition will be denied.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #7) be and the same is hereby ADOPTED;
      IT IS FURTHER ORDERED that Petitioner’s motion to allow a

second petition for a writ of habeas corpus (Docket #2) be and the same is

hereby DENIED;

      IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner’s petition be and the same is hereby DENIED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice for want of jurisdiction.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 22nd day of January, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 2 of 2
